1    Julie A. Mersch, Esq.
     Nevada Bar No. 004695
2    LAW OFFICE OF JULIE A. MERSCH
     701 S.7th Street
3    Las Vegas, NV 89101
     (702) 387-5868
4    Fax (702) 387-0109
     jam@merschlaw.com
5    Attorney for Plaintiff Paul Speca
6                                 UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8    PAUL SPECA,                                     )     CASE NO.: 2:18-cv-00835-MMD-GWF
                                                     )
9                    Plaintiff,                      )
                                                     )     STIPULATION AND ORDER TO
10            vs.                                    )     EXTEND DEADLINES
                                                     )
11   AETNA LIFE INSURANCE COMPANY,                   )     (SECOND REQUEST)
     as Claims Administrator for The Home            )
12   Depot, U.S.A., Inc. Temporary Disability        )
     Income Plan; THE HOME DEPOT, USA,               )
13   INC., Temporary Disability Income Plan,         )
                                                     )
14                   Defendants.                     )
                                                     )
15

16          IT IS HEREBY STIPULATED by the parties hereto, by and through their
17   undersigned counsel of record that, pursuant to LR 26-4, the Scheduling Order (Doc. # 15) be
18   amended as follows:
19   I.     Discovery Completed
20          The Joint Administrative Record in this ERISA claim was filed with this Court by
21   Defendant AETNA LIFE INSURANCE COMPANY (AETNA) on November 16, 2018
22   without the need for discovery briefs.
23   II.    Deadlines Remaining and Reason for Request for Extension
24          Plaintiff’s Rule 52 and/or Rule 56 Motion is currently due by January 7, 2019. The
25   parties are still in the process of discussing alternative dispute options. Due to the holidays
26   and an unusually busy December for Plaintiff’s counsel, she has not been able to confer with



     STIP AND ORDER TO EXTEND DEADLINES (SECOND REQUEST)                                         1
1    her client regarding alternative dispute resolution but will be doing so shortly. Accordingly,

2    the parties would like to extend the dispositive motion due date an additional 30 days to

3    allow them time to pursue those options.

4    III.   Proposed Briefing Schedule

5           Plaintiff SPECA and Defendant AETNA hereby agree and stipulate to the following

6    proposed deadline extensions:

7           Description:                                   Current Deadline:     Proposed:

8           Plaintiff’s Dispositive ERISA Motion           01/07/19              02/06/19
            under Rule 52 and/or 56
9
            Aetna’s Response to Dispositive                02/04/19              03/06/19
10          Motion
11          Plaintiff’s Reply                              02/19/19              03/21/19
12          We, the undersigned, represent to the Court that this request for extension is made in
13   good faith and not for purposes of delay.
14          WHEREFORE, the parties jointly request that this Court adopt the proposed
15   scheduling deadlines as indicated above.
16          DATED: January 2, 2019                 LAW OFFICE OF JULIE A. MERSCH
17
                                                   By:     /s/ Julie A. Mersch
18                                                         JULIE A. MERSCH, ESQ.
                                                           jam@merschlaw.com
19                                                         Nevada Bar No.: 004695
                                                           701 S. 7th Street
20                                                         Las Vegas, NV 89101
                                                           Attorney for Plaintiff Paul Speca
21

22

23   / / / /

24   / / / /

25   / / / /

26   / / / /




     STIP AND ORDER TO EXTEND DEADLINES (SECOND REQUEST)                                         2
1           DATED: January 2, 2019                 OGLETREE, DEAKINS, NASH, SMOAK &
                                                   STEWART, P.C.
2

3                                                  By:     /s/ Kristina N. Holmstrom
                                                            KRISTINA N. HOLMSTROM, ESQ.
4                                                           kristina.holmstrom@ogletree.com
                                                            Nevada Bar No. 010086
5                                                           Esplanade Center III, Suite 800
                                                            2415 East Camelback Road
6                                                           Phoenix, AZ 85016
                                                            Attorneys for Defendant AETNA
7

8
9                                          IT IS SO ORDERED:
10                                         Dated this 3rd     _ day of January, 2019.
11

12                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIP AND ORDER TO EXTEND DEADLINES (SECOND REQUEST)                                 3
